UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7225



ISIAH JAMES, JR.,

                                            Petitioner - Appellant,

          versus


MICHAEL MOORE, Director; JAMES BEAM, Warden;
ATTORNEY GENERAL OF SOUTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (CA-97-627-13BD)


Submitted:   November 20, 1997          Decided:     December 10, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Isiah James, Jr., Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Robert F. Daley, Jr., Assistant Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, although we grant a certif-
icate of appealability and modify the district court's order to

reflect that the petition is dismissed without prejudice, we affirm

the order as modified on the reasoning of the district court. James
v. Moore, No. CA-97-627-13BD (D.S.C. Aug. 5, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                 2